


110 HR 4849 IH: Equal Rights for Health Care Act Title

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4849
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit discrimination in Federal assisted health
		  care services and research programs on the basis of sex, race, color, national
		  origin, sexual orientation, or disability status.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Rights for Health Care Act Title
			 42.
		2.Prohibition on
			 discrimination in federal assisted health care services and research programs
			 on the basis of sex, race, color, national origin, sexual orientation, or
			 disability statusNo person in
			 the United States shall, on the basis of sex, race, color, national origin,
			 sexual orientation, or disability status, be excluded from participation in, be
			 denied the benefits of, or be subjected to discrimination under any health care
			 service or research program or activity receiving Federal financial
			 assistance.
		
